Citation Nr: 0610931	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  97-32 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus with callosities, currently rated 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (T/R).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1943 to October 
1947 and from January 1948 to June 1963.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from a July 1996 rating action.

By decision of July 2002, the Board, in pertinent part, 
denied a T/R and a rating in excess of 30 percent for pes 
planus with callosities.  The veteran appealed that 
determination to the U.S. Court of Appeals for Veterans 
Claims (Court).  By October 2005 Order, the Court vacated 
that portion of the July 2002 Board decision that denied a 
T/R and a rating in excess of 30 percent for pes planus, and 
remanded those matters to the Board for further adjudication.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the veteran when further action is required on his 
part.


REMAND

As noted in the October 2005 Court Order, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) requires the VA 
Secretary to inform a claimant of any information and 
evidence not of record        (1) that is necessary to 
substantiate the claim, (2) that the VA Secretary will seek 
to obtain, if any, and (3) that the claimant is expected to 
provide, if any.  The VA also is required to request a 
claimant to provide any evidence in his possession that 
pertains to a claim.  39 U.S.C.A. § 5103(a); 38 C.F. R. 
§ 3.159 (b).

The Board notes that the record does not include any 
correspondence from the RO to the veteran that specifically 
addresses the VCAA duties to notify and assist, or that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full 1-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2004) (amending the relevant statute to clarify that the VA 
may make a decision on a claim before the expiration of the 
1-year VCAA notice period).  The RO's letter should also 
invite the veteran to submit all pertinent evidence in his 
possession.  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.    

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish the veteran and 
his attorney a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claims on appeal, and specific notice 
as to the type of evidence necessary to 
substantiate them.  To ensure that the 
duty to notify the claimant what evidence 
will be obtained by whom is met, the RO's 
letter should request the veteran to 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to the matters on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full 1-year period to respond (although 
the VA may decide the claim within the 1-
year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  
  
5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish him and 
his attorney an appropriate Supplemental 
Statement if the Case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See                38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
THOMAS A. PLUTA
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


